Citation Nr: 1523959	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  10-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left hip and left leg disorder, to include as secondary to service-connected degenerative joint disease with intervertebral disc syndrome and/or radiculopathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983 and from September 1988 to February 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her July 2010 substantive appeal, the Veteran limited her appeal to the issue listed above and service connection for a back disorder and a psychiatric disorder.  In November 2013, the RO granted service connection for major depressive disorder and degenerative joint disease of the lumbar spine with intervertebral disc syndrome.  Thus, those issues are no longer before the Board.

The Veteran testified at a videoconference hearing in November 2014 before the undersigned Veterans Law Judge.  The transcript is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased evaluation for degenerative joint disease of the lumbar spine has been raised during the November 2014 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

The Board finds that a remand is required to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that her left hip pain initially began during military service as a result of performing her duties as a medic and military police officer.  See Board Hearing Transcript at 3-5 and 9.  She also contends that her left hip and left leg pain are secondary to her service-connected degenerative joint disease of the lumbar spine and service-connected lumbar radiculopathy of the right lower extremity.  The Veteran testified to ongoing symptoms such as soreness, left buttock and leg pain, left foot numbness, and a dull and pinching pain affecting her left lower extremity.  

The Board notes that the Veteran was afforded a VA examination in May 2013 for the lumbar spine disorder.  The examination protocol included a physical examination of the peripheral nerves of the lower extremities which showed that the peripheral nerves of the left leg were normal.  However, this examination was not for the disability on appeal and did not address the Veteran's specific contentions or provide a medical opinion with respect to the nature and etiology of her left hip and left leg claim.  Thus, there is competent evidence of symptoms of the left hip and leg, competent evidence of symptoms during service, and allegations that they may be related to service-connected disabilities.  An examination is thus warranted.  

Moreover, any outstanding VA medical records pertinent to the claim should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate virtual claims file all outstanding records of treatment, to include records dated in and after July 2013 from the Oklahoma City VA Health Care System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  After completing the above actions, schedule the Veteran for the appropriate examination to ascertain etiology of any left hip and left leg disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine whether there are any current disorders of the left hip and left leg.  

Second, for each currently diagnosed left hip or left leg disorder, if any, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to her service, including her duties as a medic and military police officer.

Third, for each currently diagnosed left hip or left leg disorder, if any, is it at least as likely as not (i.e., 50 percent or more probable) that each disorder is proximately due to or the result of the service-connected low back degenerative joint disease with intervertebral disc syndrome or radiculopathy of the right lower extremity. 

Fourth, for each currently diagnosed left hip or left leg disorder, if any, is it at least as likely as not (i.e., 50 percent or more probable) that each disorder is aggravated or worsened by her service-connected low back degenerative joint disease with intervertebral disc syndrome or radiculopathy of the right lower extremity, regardless of the date of onset of either disorder?  

It should also be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the purposes of this opinion, the examiner must presume that the Veteran has experienced some left hip and left leg symptoms since separation from active service. 

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


